Case 9:19-cv-81513-DLB Document 9 Entered on FLSD Docket 12/05/2019 Page 1 of 2



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.: 9:19-CV-81513

 NADEL DIAZ VALDEZ,

        Plaintiff,

 v.

 NPAS, INC, and JFK MEDICAL
 CENTER LIMITED PARTNERSHIP,

       Defendants.
 _______________________________________/

                            CERTIFICATE OF INTERESTED PERSONS
                           AND CORPORATE DISCLOSURE STATEMENT

        Plaintiff NADEL DIAZ VALDEZ (“Plaintiff”), by and through undersigned counsel,

 discloses the following pursuant to this Court’s Order Requiring Scheduling Report and

 Certificates of Interested Parties:

        1.         Any and all persons, associated persons, firms, partnerships, and/or corporations

 that have a financial interest in the outcome of this case, including subsidiaries, conglomerates,

 affiliates, parent corporations, and other identifiable legal entities related to party in the above

 captioned case:

                   (a)       Nadel Diaz Valdez;

                   (b)       Plaintiff’s attorney, The Law Offices of Jibrael S. Hindi, PLLC;

                   (c)       Plaintiff’s attorney, Jibrael S. Hindi, Esq.;

                   (d)       Plaintiff’s attorney, Thomas J. Patti, Esq.; and

                   (e)       NPAS, INC.

                   (f)       JFK Medical Center Limited Partnership

                                                                                                                 PAGE | 1 of 2
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 9:19-cv-81513-DLB Document 9 Entered on FLSD Docket 12/05/2019 Page 2 of 2



        DATED: December 5, 2019


                                                              Respectfully Submitted,

                                                               /s/ Jibrael S. Hindi                                       .
                                                              JIBRAEL S. HINDI, ESQ.
                                                              Florida Bar No.: 118259
                                                              E-mail:      jibrael@jibraellaw.com
                                                              THOMAS J. PATTI, ESQ.
                                                              Florida Bar No.: 118377
                                                              E-mail:      tom@jibraellaw.com
                                                              The Law Offices of Jibrael S. Hindi
                                                              110 SE 6th Street, Suite 1744
                                                              Fort Lauderdale, Florida 33301
                                                              Phone:       954-907-1136
                                                              Fax:         855-529-9540

                                                              COUNSEL FOR PLAINTIFF



                                       CERTIFICATE OF SERVICE

        The undersigned certifies that on December 5, 2019, the forgoing was electronically via

 the Court’s CM/ECF system on all counsel of record.



                                                                    /s/ Jibrael S. Hindi                              _       .
                                                                   JIBRAEL S. HINDI, ESQ.
                                                                   Florida Bar No.: 118259




                                                                                                              PAGE | 2 of 2
                                  LAW OFFICES OF JIBRAEL S. HINDI, PLLC
          110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                    www.JibraelLaw.com
